Citation Nr: 1455307	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to August 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in Washington, DC, in November 2014, but failed to appear for that proceeding.  Her hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2014).

The Virtual VA and electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.  The Veterans Benefits Management System does not contain any documents.



FINDING OF FACT

On November 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran withdrew this appeal in a November 2014 written submission, as confirmed by her representative.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


